DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 21, 2022.
Applicant's election with traverse of Claims 1-8 in the reply filed on January 21, 2022 is acknowledged.  The traversal is on the grounds that Miyano does not disclose every limitation of each claim.  This is not found persuasive because the Examiner is required to disclose the shared technical feature of the Claims.  As disclosed in the Restriction Requirement the shared technical feature is “separating a build material into an intermediate vessel and emptying the intermediate vessel” which is disclosed by Miyano.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Miyano, et al. (US 2017/0050270) in view of Dopp, et al. (US 7,713,043).

In reference to Claim 1, Miyano discloses a build device ([0032], [0035], [0056]), comprising: a conveying system comprising an intermediate vessel (intermediate hopper) to store build material ([0035]-[0046]), wherein the intermediate vessel is configured to be refilled during a build operation in order to complete the build operation ([0035]-[0041], replenished); and a control system configured to refill the intermediate vessel during the build operation ([0068], Fig. 7 & 8), wherein the control system is configured to purge the intermediate vessel after the build operation is completed ([0064]-[0066]).

Dopp discloses a device (Abstract), comprising a conveying system comprising an intermediate vessel (intermediate chamber) to store a build material (3:15-39) after the build material is separated from a conveying air stream (Fig. 1b, dropping from the feeder hopper into the intermediate chamber through the air).
It would have been obvious to one of ordinary skill in the art to complete the device of Miyano by conveying the material through air like Dopp because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Miyano) contained a base apparatus (build device) upon which the claimed invention can be seen as an improvement.  The prior art (Dopp) contained a comparable apparatus (build device) that has been improved in the same way (conveying material through air) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (conveying material through air) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (an intermediate vessel with space above the chamber to convey the material through air).

In reference to Claim 2, modified Miyano discloses the apparatus of Claim 1, as described above.
Miyano discloses the intermediate vessel supplies build material to a build chamber (Fig. 2, [0038]-[0039]).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyano, et al. (US 2017/0050270) in view of Dopp, et al. (US 7,713,043) as applied to Claim 1 above, and further in view of Buller, et al. (US 2017/0165751).

In reference to Claim 3, modified Miyano discloses the apparatus of Claim 1, as described above.
Modified Miyano does not disclose a three-dimensional (3D) printer.
Buller discloses a three-dimensional (3D) printer ([0170]).
It would have been obvious to one of ordinary skill in the art to complete the device of modified Miyano by making it a 3D printer like Buller because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (modified Miyano) contained a base apparatus (build device) upon which the claimed invention can be seen as an improvement.  The prior art (Buller) contained a comparable apparatus (3D printer) that has been improved in the same way (3D printer) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (3D printer) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a 3D printer with an intermediate hopper).

In reference to Claim 4, modified Miyano discloses the apparatus of Claim 3, as described above.
Miyano discloses the intermediate vessel comprises a hopper, comprising: a top portion; a bottom portion; and a level sensor disposed between the top portion and the bottom portion, wherein a volume of the top portion is greater than the volume of the bottom portion, the top portion flows into the bottom portion, and wherein the bottom portion is configured to be completely emptied between build operations ([0059], [0064]-[0066], the whole system is emptied between runs).

In reference to Claim 5, modified Miyano discloses the apparatus of Claim 4, as described above.
Miyano discloses the hopper is configured to be emptied to a build enclosure after the build operation ([0059], [0064]-[0066], after the initial run, the hopper replenishes the build enclosure).

In reference to Claim 6, modified Miyano discloses the apparatus of Claim 4, as described above.
Buller discloses the hopper is configured to be emptied to a recycle supply station after the build operation ([0043]).
It would have been obvious to one of ordinary skill in the art to complete the device of modified Miyano by recycling material like Buller because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (modified Miyano) contained a base apparatus (build device) upon which the claimed invention can be seen as an improvement.  The prior art (Buller) contained a comparable apparatus (3D printer) that has been improved in the same way (recycling material) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (recycling material) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (less waste).

In reference to Claim 7, modified Miyano discloses the apparatus of Claim 1, as described above.
Buller discloses an air-separator coupled to the intermediate vessel ([0278]).
It would have been obvious to one of ordinary skill in the art to complete the device of modified Miyano by using an air cyclone like Buller because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (modified Miyano) contained a base apparatus (build device) upon which the claimed invention can be seen as an improvement.  The prior art (Buller) contained a comparable apparatus (3D printer) that has been improved in the same way (using an air cyclone) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (using an air cyclone) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (fast flow than gravity).

In reference to Claim 8, modified Miyano discloses the apparatus of Claim 7, as described above.
Buller discloses the air-separator is a cyclone ([0278]).
It would have been obvious to one of ordinary skill in the art to complete the device of modified Miyano by using an air cyclone like Buller because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (modified Miyano) contained a base apparatus (build device) upon which the claimed invention can be seen as an improvement.  The prior art (Buller) contained a comparable apparatus (3D printer) that has been improved in the same way (using an air cyclone) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (using an air cyclone) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (fast flow than gravity).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/               Examiner, Art Unit 1742